DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 05/16/2022, the following represents the changes from the previous claims: Claims 1, 3, 14, 21, and 23 were amended, claims 22, 24, and 26 were canceled, and claim 27 is new. Claims 1, 3, 4, 6, 8, 14, 16-21, 23, 25, and 27 are presented for examination. 
Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 3, 4, 6, 8, 14, 16, 18-21, 23, 25, and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Renforth (US Patent Publication 2006/0054106) in view of Colarusso (US 5,733,213).  
	a. Regarding claim 1, Renforth teaches a pet toy for dispensing treats, comprising a peripheral body 105 having an interior engaging surface [allowing the ball 120 to simply be supported by, and rotate about, the cylindrical protrusions 132 [0117]]; an interior dispensing element 120 having an opening 155 formed through an exterior surface of said interior dispensing element and said opening communicating with a chamber 150 [compartment 150 configured to hold a small amount of catnip or similar substance [0119]] of said interior dispensing element [compartment 150 is accessible by way of a compartment opening 155 located at the surface of the ball 120 [0119]]; said exterior surface of said interior dispensing element is spherical [ball 120, typically spherical [0113]], such that when said peripheral body 105 is displaced, interior dispensing element 120 rotates by frictional contact against the ground [This configuration allows a person or a cat to propel the toy along a horizontal surface by pushing the toy 100, causing the ball 120 contacting the horizontal surface to rotate [0116]] while peripheral body 105 is maintained in a substantially fixed orientation with respect to the ground [maintain the upright orientation of the toy when it translates across a horizontal surface [0121]].
	Renforth does not specifically teach a peripheral body having a ring shape that has the interior engaging surface that directly contacts said spherical exterior surface such that when said peripheral body is displaced the interior dispensing element rotates and the spherical exterior surface maintains direct contact with said interior engaging surface and the interior dispensing element does not fixedly rotate about any axis including not rotating about a major axis of said peripheral body, wherein a first portion of said interior dispensing element remains exposed and extends above an upper surface of said peripheral body; and wherein a second portion of said interior dispensing element remains exposed and extends below a lower surface of said peripheral body. Colarusso teaches a peripheral body 40 having a ring shape [body 40 is essentially cylindrical in configuration, col. 8 lines 13-14; body 40 has a cylindrical cavity 42 which is centrally located therein and which extends therethrough, as best shown in FIGS. 1 and 2 , col. 8 lines 18-20; FIGS. 1-3] that has the interior engaging surface that directly contacts spherical exterior surface [spherical roller 100 is then placed into the cavity 42 in the puck body 40., col. 10 lines 39-40] such that when peripheral body 40 is displaced the interior element 100 rotates and the spherical exterior surface maintains direct contact with said interior engaging surface and the interior dispensing element does not fixedly rotate about any axis including not rotating about a major axis of said peripheral body [spherical roller 100 will be mounted between the two annular bearing arrays 80 in the roller hockey puck, and will be able to move quite freely., col. 11 lines 10-12; spherical roller is free to rotate in any direction, claim 1], wherein a first portion of said interior dispensing element remains exposed and extends above an upper surface of said peripheral body; and wherein a second portion of said interior dispensing element remains exposed and extends below a lower surface of said peripheral body [spherical roller 100 is of a diameter larger than the thickness of the puck body 40, such than when the spherical roller 100 is installed inside the puck body 40, it extends both above and below the puck body 40, col. 10 lines 18-22; FIG. 13] for the purpose of providing a toy with a ring shaped peripheral body having a spherical interior roller element that is free to rotate in any direction and minimize friction to more freely roll on irregular surfaces.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Renforth to include a peripheral body having a ring shape that has an interior engaging surface that directly contacts the spherical exterior surface such that when the peripheral body is displaced, the interior dispensing element rotates and the spherical exterior surface maintains direct contact with the interior engaging surface and the interior dispensing element does not fixedly rotate about any axis including not rotating about a major axis of the peripheral body, wherein a first portion of the interior dispensing element remains exposed and extends above an upper surface of the peripheral body and a second portion of the interior dispensing element remains exposed and extends below a lower surface of the peripheral body as taught by Colarusso because doing so would have provided a toy with a ring shaped peripheral body having a spherical interior roller element that is free to rotate in any direction and minimize friction to more freely roll on irregular surfaces.
	  b. Regarding claim 3, Renforth in view of Colarusso teaches (references to Renforth) the pet toy, as claimed in claim 1, wherein interior dispensing element 120 is disposed within central opening 147 of peripheral body 105 [ball 120 extends partially through a large bottom hole 147 of the body 105 [0116]].
	c. Regarding claim 4, Renforth in view of Colarusso teaches (references to Renforth) the pet toy, as claimed in claim 1, having interior dispensing element 120 and opening 155. Renforth further teaches when interior dispensing element 120 rotates, a position of opening 155 changes with respect to said interior engaging surface [opening 155 and the lid 160 are thus oriented downward toward the horizontal surface once per revolution of the ball 120. Hence, a small amount of catnip escapes through the sifting holes 165 of the lid 160 once per ball 120 revolution [0120]].
	d. Regarding claim 6, Renforth in view of Colarusso teaches (references to Renforth) the pet toy, as claimed in claim 1 having interior dispensing element 120. Renforth further teaches interior dispensing element 120 includes lid 160 threadably engaged with a base [methods of attaching the lid 160 to the ball 120, such as a hinge or threading, may also be employed [0119]].
	e. Regarding claim 8, Renforth in view of Colarusso teaches (references to Renforth) the pet toy, as claimed in claim 1 having interior dispensing element 120. Renforth further teaches interior dispensing element 120 includes a plurality of openings spaced from one another and formed through interior dispensing element 120 [one or more distribution or sifting holes 165 [0119]; a small amount of catnip escapes through the sifting holes 165 of the lid 160 once per ball 120 revolution [0120]; the sifting holes 165 may reside in the ball 120 itself [0122]].
f. Regarding claim 14, Renforth teaches a pet toy for dispensing treats and treats in combination comprising an interior dispensing element 120 in direct contact with peripheral body 105; one or more treats placed within interior dispensing element 120 [compartment 150 configured to hold a small amount of catnip or similar substance [0119]]; an opening 155 formed through a spherical exterior surface of interior dispensing element 120 communicating with chamber 150 of interior dispensing element 120 for holding one or more treats therein [compartment 150 is accessible by way of a compartment opening 155 located at the surface of the ball 120 [0119]]; and when peripheral body 105 is displaced, interior dispensing element 120 rotates by frictional contact against the ground [This configuration allows a person or a cat to propel the toy along a horizontal surface by pushing the toy 100, causing the ball 120 contacting the horizontal surface to rotate [0116]] while peripheral body 105 is maintained in a substantially fixed orientation with respect to the ground [maintain the upright orientation of the toy when it translates across a horizontal surface [0121]]. 
Renforth does not specifically teach an interior engaging surface that contacts the spherical exterior surface such that, when the peripheral body is displaced, the interior dispensing element rotates and the spherical exterior surface maintains direct contact with the curved interior engaging surface; wherein the interior dispensing element does not fixedly rotate about any axis including not rotating about a major axis of the peripheral body; wherein a first portion of the interior dispensing element remains exposed and extends above an upper surface of the peripheral body; and wherein a second portion of the interior dispensing element remains exposed and extends below a lower surface of the peripheral body.
Colarusso teaches an interior engaging surface that contacts spherical exterior surface such that when peripheral body 40 [body 40 is essentially cylindrical in configuration, col. 8 lines 13-14; body 40 has a cylindrical cavity 42 which is centrally located therein and which extends therethrough, as best shown in FIGS. 1 and 2 , col. 8 lines 18-20; FIGS. 1-3] is displaced, interior dispensing element 100 rotates and the spherical exterior surface maintains direct contact with the curved interior engaging surface [spherical roller 100 is then placed into the cavity 42 in the puck body 40., col. 10 lines 39-40]; wherein interior dispensing element 100 does not fixedly rotate about any axis including not rotating about a major axis of the peripheral body [spherical roller 100 will be mounted between the two annular bearing arrays 80 in the roller hockey puck, and will be able to move quite freely., col. 11 lines 10-12; spherical roller is free to rotate in any direction, claim 1]; wherein a first portion of interior dispensing element 100 remains exposed and extends above an upper surface of peripheral body 40 and wherein a second portion of the interior dispensing element remains exposed and extends below a lower surface of the peripheral body [spherical roller 100 is of a diameter larger than the thickness of the puck body 40, such than when the spherical roller 100 is installed inside the puck body 40, it extends both above and below the puck body 40, col. 10 lines 18-22; FIG. 13] for the purpose of providing a toy with a ring shaped peripheral body having a spherical interior roller element that is free to rotate in any direction and minimize friction to more freely roll on irregular surfaces.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Renforth to include an interior engaging surface that contacts the spherical exterior surface such that, when the peripheral body is displaced, the interior dispensing element rotates and the spherical exterior surface maintains direct contact with the curved interior engaging surface; wherein the interior dispensing element does not fixedly rotate about any axis including not rotating about a major axis of the peripheral body; wherein a first portion of the interior dispensing element remains exposed and extends above an upper surface of the peripheral body; and wherein a second portion of the interior dispensing element remains exposed and extends below a lower surface of the peripheral body as taught by Colarusso because doing so would have provided a toy with a ring shaped peripheral body having a spherical interior roller element that is free to rotate in any direction and minimize friction to more freely roll on irregular surfaces.
g. Regarding claim 16, Renforth in view of Colarusso teaches (references to Renforth) the pet toy, as claimed in claim 14 wherein peripheral body 105 has a shape [simpler geometric shapes, such as spheres, cubes and the like, may also be employed for the body 105 [0111]] and dispensing element 120 is disposed within central opening 147 of peripheral body 105 [ball 120 extends partially through a large bottom hole 147 of the body 105 [0116]]. Renforth in view of Colarusso teaches (references to Colarusso) the pet toy, as claimed in claim 14 wherein peripheral body 40 has a ring shape [body 40 is essentially cylindrical in configuration, col. 8 lines 13-14; body 40 has a cylindrical cavity 42 which is centrally located therein and which extends therethrough, as best shown in FIGS. 1 and 2 , col. 8 lines 18-20; FIGS. 1-3].
h. Regarding claim 18, Renforth in view of Colarusso teaches (references to Renforth) the pet toy, as claimed in claim 14 having interior dispensing element 120. Renforth further teaches interior dispensing element 120 includes lid 160 threadably engaged with a base larger than lid 160 such that lid 160 may be removed from peripheral body 105 [methods of attaching the lid 160 to the ball 120, such as a hinge or threading, may also be employed [0119]].
i. Regarding claim 19, Renforth in view of Colarusso teaches (references to Renforth) the pet toy, as claimed in claim 14 having peripheral body 105. Renforth further teaches peripheral body 105 includes two half sections [body 105 is constructed from a left body portion 110 and a right body portion 115 [0118]] releasably connected to one another by a plurality of connectors [left and right body portions 110, 115 may be glued, snap-fit, or adhered together by any other means known in the art [0118]].
j. Regarding claim 20, Renforth in view of Colarusso teaches (references to Renforth) the pet toy, as claimed in claim 14 having interior dispensing element 120. Renforth further teaches interior dispensing element 120 includes a plurality of openings spaced from one another and formed through interior dispensing element 120 [one or more distribution or sifting holes 165 [0119]; a small amount of catnip escapes through the sifting holes 165 of the lid 160 once per ball 120 revolution [0120]; the sifting holes 165 may reside in the ball 120 itself [0122]].
	k. Regarding claim 21, Renforth in view of Colarusso teaches (references to Renforth) the pet toy, as claimed in claim 1 having interior dispensing element 120. Renforth in view of Colarusso teaches (references to Colarusso) the pet toy, as claimed in claim 1 having peripheral body 40 has a height that is less than of a height of interior element 100 [spherical roller 100 is of a diameter larger than the thickness of the puck body 40, such than when the spherical roller 100 is installed inside the puck body 40, it extends both above and below the puck body 40, col. 10 lines 18-22; FIG. 13].
	l. Regarding claim 23, Renforth in view of Colarusso teaches (references to Renforth) the pet toy, as claimed in claim 14 having interior dispensing element 120. Renforth in view of Colarusso teaches (references to Colarusso) the pet toy, as claimed in claim 1 having peripheral body 40 has a height that is less than of a height of interior element 100 [spherical roller 100 is of a diameter larger than the thickness of the puck body 40, such than when the spherical roller 100 is installed inside the puck body 40, it extends both above and below the puck body 40, col. 10 lines 18-22; FIG. 13].
	m. Regarding claim 25, Renforth in view of Colarusso teaches (references to Renforth) the pet toy, as claimed in claim 1 having interior dispensing element 120. Renforth in view of Colarusso teaches (references to Colarusso) the pet toy, as claimed in claim 1 wherein interior engaging surface of peripheral body 40 is curved and the spherical exterior surface of interior element 100 maintains direct contact with the curved interior engaging surface [spherical roller 100 is then placed into the cavity 42 in the puck body 40., col. 10 lines 39-40; spherical roller 100 will be mounted between the two annular bearing arrays 80 in the roller hockey puck, and will be able to move quite freely., col. 11 lines 10-12; spherical roller is free to rotate in any direction, claim 1].
n. Regarding claim 27, Renforth teaches a pet toy for dispensing treats such that treats are dispensed when the pet toy is moved upon the ground, said pet toy comprising a peripheral body 105 having an interior engaging surface [allowing the ball 120 to simply be supported by, and rotate about, the cylindrical protrusions 132 [0117]]; an interior dispensing element 120 having an opening 155 formed through an exterior surface of said interior dispensing element, interior dispensing element 120 holding a quantity of treats to be dispensed [compartment 150 configured to hold a small amount of catnip or similar substance [0119]]; said exterior surface of interior dispensing element 120 is spherical [ball 120, typically spherical [0113]], when peripheral body 105 is displaced interior dispensing element 120 rotates by frictional contact against the ground [This configuration allows a person or a cat to propel the toy along a horizontal surface by pushing the toy 100, causing the ball 120 contacting the horizontal surface to rotate [0116]] while peripheral body 105 is maintained in a substantially fixed orientation with respect to the ground as said interior dispensing element rotates [maintain the upright orientation of the toy when it translates across a horizontal surface [0121]]; wherein the treats are dispensed when the pet toy is moved upon the ground by rotation of the interior dispensing element that holds the quantity of treats therein [opening 155 and the lid 160 are thus oriented downward toward the horizontal surface once per revolution of the ball 120. Hence, a small amount of catnip escapes through the sifting holes 165 of the lid 160 once per ball 120 revolution [0120]].
Renforth does not specifically teach a peripheral body having a ring shape, said peripheral body has the interior engaging surface that directly contacts said spherical exterior surface such that when said peripheral body is displaced, wherein said interior dispensing element does not fixedly rotate about any axis including not rotating about a major axis of said peripheral body; wherein said interior dispensing element freely rotates without an axle or any other supporting structure passing through said interior dispensing element; wherein a first portion of said interior dispensing element remains exposed and extends above an upper surface of said peripheral body; wherein a second portion of said interior dispensing element remains exposed and extends below a lower surface of said peripheral body.
Colarusso teaches peripheral body 40 having a ring shape [body 40 is essentially cylindrical in configuration, col. 8 lines 13-14; body 40 has a cylindrical cavity 42 which is centrally located therein and which extends therethrough, as best shown in FIGS. 1 and 2 , col. 8 lines 18-20; FIGS. 1-3], said peripheral body has an interior engaging surface that directly contacts the spherical exterior surface such that when peripheral body 40 is displaced interior element 100 [spherical roller 100 is then placed into the cavity 42 in the puck body 40., col. 10 lines 39-40] does not fixedly rotate about any axis including not rotating about a major axis of said peripheral body [spherical roller 100 will be mounted between the two annular bearing arrays 80 in the roller hockey puck, and will be able to move quite freely., col. 11 lines 10-12; spherical roller is free to rotate in any direction, claim 1]; wherein interior element 100 freely rotates without an axle or any other supporting structure passing through said interior dispensing element; wherein a first portion of interior element 100 remains exposed and extends above an upper surface of peripheral body 40 and a second portion of interior element 100 remains exposed and extends below a lower surface of said peripheral body [spherical roller 100 is of a diameter larger than the thickness of the puck body 40, such than when the spherical roller 100 is installed inside the puck body 40, it extends both above and below the puck body 40, col. 10 lines 18-22; FIG. 13] for the purpose of providing a toy with a ring shaped peripheral body having a spherical interior roller element that is free to rotate in any direction and minimize friction to more freely roll on irregular surfaces.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Renforth to include a peripheral body having a ring shape, said peripheral body has the interior engaging surface that directly contacts said spherical exterior surface such that when said peripheral body is displaced, wherein said interior dispensing element does not fixedly rotate about any axis including not rotating about a major axis of said peripheral body; wherein said interior dispensing element freely rotates without an axle or any other supporting structure passing through said interior dispensing element; wherein a first portion of said interior dispensing element remains exposed and extends above an upper surface of said peripheral body; wherein a second portion of said interior dispensing element remains exposed and extends below a lower surface of said peripheral body as taught by Colarusso because doing so would have provided a toy with a ring shaped peripheral body having a spherical interior roller element that is free to rotate in any direction and minimize friction to more freely roll on irregular surfaces.

4. 	Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Renforth (US Patent Publication 2006/0054106) in view of Colarusso (US 5,733,213) as applied to claim 14 above, and further in view of Mann (US Patent Publication 2005/0045115).  
a. Regarding claim 17, Renforth in view of Colarusso teaches (references to Renforth) the pet toy, as claimed in claim 14 having dispensing element 120.
Renforth in view of Colarusso does not specifically teach a plurality of projections extending from an interior surface of the dispensing element within the chamber and adjacent the opening, the projections having different lengths for selectively controlling a rate of treats dispensed through the opening. Mann teaches a plurality of projections 112, 114, 214, or 314 having different lengths for selectively controlling a rate of treats dispensed through the opening extending from an interior surface of the dispensing element within the chamber and adjacent the opening [FIGS. 1-3] for the purpose of providing for dispensing treats through the opening at a metered rate to occupy a pet for a significant period of time.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Renforth in view of Colarusso to include a plurality of projections extending from an interior surface of the dispensing element within the chamber and adjacent the opening, the projections having different lengths for selectively controlling a rate of treats dispensed through the opening as taught by Mann because doing so would have provided for dispensing treats through the opening at a metered rate to occupy a pet for a significant period of time.

Response to Arguments
5.	Applicant’s arguments from the response filed on 10/06/2022, see pages 8-9, with respect to the rejection of claims 1 and 14 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Colarusso (US 5,733,213).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY R LARSEN/Examiner, Art Unit 3643